Citation Nr: 1447587	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-01 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE
 
Entitlement to service connection for sleep apnea.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1982 to August 1982, and from December 1985 to December 2005, to include service during Operation Iraqi Freedom.  
 
This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Departments of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was remanded in September 2013.
 
 
FINDING OF FACT
 
The evidence is in equipoise as to whether the Veteran's sleep apnea is related to service.
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, sleep apnea was incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
In light of the fully favorable determination in this case, no further discussion of the VA's compliance with the duty to notify and assist is necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).
 
In July 2011, the Veteran testified at a videoconference hearing before the Board.  A transcript of this hearing is associated with the claims file.  
 
The Veteran seeks service connection for sleep apnea.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
 
The Veteran is currently diagnosed as having sleep apnea, which he treats with a continuous positive airway pressure (C-PAP) machine.  He reports experiencing symptoms to include snoring and waking, gasping for air, since approximately 1992, while in service.  The Veteran's wife has described how the appellant snored loudly, choked for air, and paused breathing during his sleep starting in the 1990s. 
 
Pursuant to September 2013 remand directives, the Veteran was afforded an October 2013 VA examination.  Based on the evidence of record at that time, the examiner opined that the Veteran's sleep apnea was less likely than not related to service.  He reasoned that although the Veteran had described sleep apnea symptoms, there was no service-related documentation to support or confirm that sleep apnea was present in service.  The examiner noted that there were no statements of support from bunk mates.  The examiner opined that without evidence of complaint in service and considering the sleep apnea study was conducted four years after discharge from service, that it was less likely than not that the sleep apnea was incurred in service.  The examiner also opined that the Veteran's gastroesophageal reflux disease, hypertension, and posttraumatic stress disorder were less likely to have caused or aggravated the Veteran's sleep apnea, and opined that it was more expected that sleep apnea could worsen these conditions.  
 
Since the examination, in November 2013 the Veteran submitted a lay statement from S.W., along with a personnel record showing that S.W. was a service member who deployed with the Veteran in support of Operation Iraqi Freedom.  S.W. indicated that while they were deployed he and the Veteran were roommates for much of the time, and the Veteran's snoring was so loud that he asked his parents to send him earplugs so that he could sleep at night.  S.W. described the Veteran's "snore choking" characterized by instances of snoring, followed by a pause, then gasping, momentary awakening, and resumed loud snoring.  
 
The Veteran, his wife, and bunkmate, S.W., are competent to discuss the Veteran's observable symptoms, such as snoring, and gasping for air in his sleep.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, the Board finds that their statements are credible because they are internally consistent as well as consistent with one another.  
 
The Board finds that the examiner's negative nexus, which in part relied on the absence of statements of support from bunk mates is contradicted by the S.W.'s statement that the Veteran experienced symptoms, such as snoring and gasping for air, and witnessed while in service.  The Veteran's competent and credible statement regarding the appellant's sleeping habits corroborates S.W.'s assertion.  In short, the Board finds that credible lay testimony establishes the fact that the Veteran began experiencing symptomatology during service that was later diagnosed as sleep apnea.  
 
As such, the evidence is in equipoise as to whether sleep apnea was incurred inservice.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and find that sleep apnea was incurred in service.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102.

The appeal is allowed.
 
ORDER
 
Entitlement to service connection for sleep apnea is granted.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


